Citation Nr: 1218737	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee degenerative joint disease, status post medial meniscus debridement and patellar realignment (previously evaluated as residuals of a right knee abscess and cellulitis).

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, status post lateral meniscus debridement (previously evaluated as left knee degenerative arthritis, status post arthroscopic surgery).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDING OF FACT

In May 2012, the Board was informed that the Veteran died on April [redacted], 2012.


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the claim of entitlement to a rating in excess of 20 percent for right knee degenerative joint disease, status post medial meniscus debridement and patellar realignment (previously evaluated as residuals of a right knee abscess and cellulitis).  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302(1) (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the claim of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, status post lateral meniscus debridement (previously evaluated as left knee degenerative arthritis, status post arthroscopic surgery).  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302(1) (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, the claim of entitlement to a rating in excess of 20 percent for right knee degenerative joint disease, status post medial meniscus debridement and patellar realignment, and the claim of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, status post lateral meniscus debridement, have become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed no later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the appellant should file a request for substitution with the VA Regional Office from which the claims originated (listed on the first page of this decision).  


ORDER

The claim of entitlement to a rating in excess of 20 percent for right knee degenerative joint disease, status post medial meniscus debridement and patellar realignment (previously evaluated as residuals of a right knee abscess and cellulitis) is dismissed.

The claim of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, status post lateral meniscus debridement (previously evaluated as left knee degenerative arthritis, status post arthroscopic surgery) is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


